DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 6/3/2021 is acknowledged.  The traversal is on the ground(s) that Milley does not disclose, teach or suggest a liquid dispersible composition as claimed—meaning a formulated composition that is easily dispersed in liquid after the composition is produced and then added to a liquid. But that Milley discloses the preparation of a composition that can only be dispersed in a liquid with the application of a high shear treatment to the liquid.  This is not found persuasive because the argument is directed to a far narrower embodiment than the one currently claimed. The soul required active step of the instant claims is combining a solid substance comprising the hydrophobic compound with the dispersing agent while applying a shear force. The claim utilizes the open transitional phrase “comprising” which does not preclude the presence of additional steps or components—such as a liquid. Further the claims do not specify the type of liquid the composition is to be dispersible in and therefore it is open to all types of liquid. The examiner maintains that Milley discloses the technical feature linking the claims. The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election with traverse (same reason given above) of the species of hydrophobic being a polyphenol, the carrier oil comprising triglyceride and the presence 
Claims 7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 6/3/2021.  

Information Disclosure Statement
Acknowledgement is made of applicant's submitting an information disclosure statement on 10/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant can overcome the rejection by amending claim 13 to depend from one of the other pending claims. Or can overcome the rejection by amending the claim to depend from any one of claims 1 through 12. Note that if this latter option is adopted that excess claim fees will be required should the total number of claims exceed 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gannon et al. (US2016/0166516).
Gannon et al. teach a method of preparing a liquid dispersible composition (explicitly a curcuminoid formulation having improved aqueous solubility and bioavailability, abstract) comprising a hydrophobic compound and a dispersing agent, the method comprising the step of combining a solid substance comprising the hydrophobic compound (a polyphenol and/or phytochemical which is a curcuminoid, relevant to claims 6 and 8) with the dispersing agent (which can be considered to be any combination of lecithin, TPGS (tocopherol polyethylene glycol succinate-a nonionic surfactant relevant to claim 2), and/or turmeric oil (a carrier oil) given the open transitional phrase “comprising” utilized throughout the claims) whilst applying a shear force (stirring). See Examples 1 and 2 Clinical A ([0074]-[0077], including Table 1). Paragraph [0043] of the instant specification lists blending as a form of high shear mixing. Stirring with a stir plate until evenly mixed as taught by Gannon et al. constitutes blending and thus meets the shear force limitation of claim 4 and certainly constitutes shear force of claim 1. 
Regarding the ratio of solid substance comprising the hydrophobic compound to dispersing agent from about 10:1 to about 5:1, Examples 1 and 2, Clinical A formulation contains 8 parts curcumin powder to 6.5 parts turmeric oil. Given the comprising language of claim 1 the dispersing agent can be considered to be just the turmeric oil (thus a ratio of 1.2:1). Or the dispersing agent can be considered to be the turmeric oil along with the KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Regarding the optional limitation of claim 2 that a solvent be a part of the dispersing agent, Gannon et al. notes in Example 1 Clinical A that a solvent can be used. See also [0025]. 
Regarding claim 5, the curcuminoid is in powder form (Example 1, Clinical A).
Regarding claims 9 and 10, Example 1, Clinical A contains 1 part TPGS surfactant and 4.5 parts lecithin, a natural surfactant, to 6.5 parts turmeric oil (about 46% surfactant), falling within the range of claim 9. Note also the broader teachings in paragraph [0015] which suggest more or less surfactant in the formulation. The amount of turmeric oil is taught to range from 22-42 wt% relative to the entire composition (of which 2-8 wt% is TPGS and 12-32% is lecithin—resulting in 26% to 51% of the dispersing agent being carrier oil which overlaps the 5-30% of claim 10. Also Gannon et al. teaches that a solvent can be included which would also decrease the relative amount of oil in the dispersing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding claim 12, Gannon et al. teach various excipients can be included including talcum and others ([0065]) which are anti-caking agents as evidenced by paragraph [0039] of the instant specification.
Regarding claims 13-14, Gannon et al. does not disperse the composition in water and so therefore does not measure the resulting particle sizes. However, as Gannon et al. teaches applying high shear force to a curcuminoid, the elected solid substance comprising a hydrophobic compound, and turmeric oil, which is a carrier oil comprising triglycerides as elected and suggests relative amounts falling within and/or closely overlapping the claimed amounts, it only follows that the compositions of Gannon et al. would have these size ranges when dispersed in water. Again note that the goal of Gannon et al. is to improve bioavailability and water solubility of the curcuminoid—which is the same as the instant application (see at least [0021]).

Conclusion
Claims 1-6 and 8-14 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kortney Klinkel whose telephone number is (571)270-5239.  The examiner can normally be reached on Monday-Friday 10 am to 7 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699